DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 62, 64-76 are pending, of which claim 68 is withdrawn because of earlier restriction.
Amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 75-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter of instant claims 75 and 76, filed on 07/28/2017 is not properly described in the application as filed. In particular, there was no indication in original specification as filed wherein  “the composition of b) comprises a non-human protein” (claim 75) and “ the composition of b) comprises a non-human milk protein”  (Claim 76)  and therefore raise doubt as to possession of the claimed invention at the time of filing. Applicant is required to cancel the new matter in the reply to this Office Action.
Therefore, this limitation is not considered for this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 62, 64, 65, 69-74 and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (Am J Clin Nutr, 1999; 70, 525-35) as evidenced by Ma (International Dairy Journal; 87, 2018, 1-10).
Anderson discloses a method for increasing cognitive development (reads on the elected species) in a normal subject, such as infant or child subject comprising administering an infant or a child human breast milk (infant formula, growing up formula, a children’s food or drink), wherein the infants were breast fed from 4-7wk or 8-11wk etc. (entire article). The Examiner takes official notice that human breast milk comprises 3’SL, 6’SL and sialyllactosamine in ratio and amount within limits of the instant claims (as evidenced by Ma, see for example, page 6, Table 3, 240 days in Chinese mothers: 3’SL:6’SL=142.2/52.2=2.72:1 and 6’SLN, a sialyllactosamine =3.2/4772.6x100 =0.067%  wt% on dry solids basis; entire article) (within limits of claims  62, 64, 65, 69-74).
With regard to limitation of claim 62, a composition “formulated to comprise”-Since the cited prior art teaches same composition as in the instant claims, the composition of the instant claims is also capable of being formulated to comprise.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). 
Since the cited prior art reads on all the limitations of the instant claims 62, 64, 65, 69-74, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 62, 64, 65, 69-74 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Am J Clin Nutr, 1999; 70, 525-35) as evidenced by Ma (International Dairy Journal; 87, 2018, 1-10).
Determining the scope and contents of the prior art
Anderson discloses a method for increasing cognitive development (reads on the elected species) in a normal subject, such as infant or child subject comprising administering an infant or a child human breast milk (infant formula, growing up formula, a children’s food or drink), wherein the infants were breast fed from 4-7wk or 8-11wk etc. (entire article). The Examiner takes official notice that human breast milk comprises 3’SL, 6’SL and sialyllactosamine in ratio and amount within limits of the instant claims (as evidenced by Ma, see for example, page 6, Table 3, 240 days in Chinese mothers: 3’SL:6’SL=142.2/52.2=2.72:1 and 6’SLN, a sialyllactosamine =3.2/4772.6x100 =0.067%  wt% on dry solids basis; entire article) (within limits of claims  62, 64, 65, 69-74).
With regard to limitation of claim 62, a composition “formulated to comprise”-Since the cited prior art teaches same composition as in the instant claims, the composition of the instant claims is also capable of being formulated to comprise.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). 
Ascertaining the differences between the prior art and the claims at issue
Anderson teaches applicants composition and the method of use but silent about limitation “formulated to comprise”.
Resolving the level of ordinary skill in the pertinent art
With regard to limitation of claim 62, a composition “formulated to comprise”-Since the cited prior art teaches same composition as in the instant claims, the composition of the instant claims is also capable of being formulated to comprise.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). 
In addition, as the cited prior art teaches same method using same composition as in the instant claims, it would have been prima facie obvious to a person of ordinary skill in the art to formulate the composition, such as pack in bottles in small portions, such as breast-feeding mothers do to store their milk for later use.
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements with no change in their respective functions, and the modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Anderson teaches applicants composition and the method of use but silent about limitation “formulated to comprise”.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the composition of the cited prior art may be formulated and the formulation may be useful for the same process as taught by the cited prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Response to Arguments
Applicant’s remarks and amendment, filed on 08/22/2022 have been fully considered but not found persuasive.
Applicant’s argues that the instant claims requires at least 5% by weight of sialyloligosaccharides and human milk comprises less than that. Applicant argues that the composition requires at least 50% more 3’SL relative to 6’SL, whereas early stages of human breast milk comprises less 3’SL than 6’SL.
 This is not found persuasive and the instant claims are anticipated and/or obvious over the cited prior art. This is because (1) applicant is arguing over limitations “5% by weight of sialyloligosaccharides --- at least 50% more 3’SL relative to 6’SL”, which are not recited in the instant claims. Instant claims nowhere recite at least 50% more 3’SL relative to 6’SL. Instant claims recites a broad range 10:1 to about 1.5:1 of 3SL:6SL which encompass ranges much lower than 50% of 3SL compared to 6SL. Further, applicant only argued but provided no evidence of statements made by the applicant, such as human milk comprises less than 5% by weight of sialyloligosaccharides or early stages of human breast milk comprises less 3’SL than 6’SL.
Applicant’s rest of the argument over new limitations is moot in view of new rejection as set forth above. 

Allowable Subject matter
Claims 66 and 67 presents allowable subject over the cited prior art.
Objection
Claims 66 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623